Citation Nr: 1202720	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  09-27 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress disorder with major depressive disorder (hereinafter referred to as "PTSD"), currently rated as 50 percent disabling.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2011, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c).  A transcript of this hearing is of record.    

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a total disability rating for compensation based on individual unemployability (TDIU) claim is part of an increased rating claim when such a claim is raised by a Veteran or otherwise reasonably raised by the record.  However, documentation in the claims file shows that the RO is already in the process of developing and adjudicating a claim for TDIU filed by the Veteran in January 2011.  This matter is referred to the RO to ensure completion of adjudication of the TDIU claim. 


FINDING OF FACT

The Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity with symptoms that result in difficulty in establishing and maintaining effective work and social relationships but is not generally characterized by deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, and neglect of personal appearance and hygiene.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. Part 4, including §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim. 

Duty to Notify 

After reviewing the claims folders, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In a letter sent in April 2009, the claimant was informed of the information and evidence necessary to warrant entitlement to an increased rating for PTSD.  Moreover, in this letter, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that this letter was sent to the appellant prior to the June 2009 rating decision currently on appeal.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to issue additional VCAA notice letters. 

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488. 

In this case, the timely letter sent in April 2009 provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and this letter explained how VA determines disability ratings and effective dates.  This letter also provided the Veteran with the criteria for a rating PTSD and was otherwise compliant with Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency.   See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim, the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service, private, and VA, have been obtained.  The Veteran has been afforded VA examinations focused upon the claim on appeal; May 2009 and June 2011 VA examination reports addressing the Veteran's claim are of record.  The Board finds that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent features of the disability on appeal to allow for fully informed application of the appropriate rating criteria in this case.  The VA examination reports, in addition to other pertinent probative evidence of record, provides probative medical evidence adequately addressing the issue decided below. 

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal, and the Veteran reported in April 2011 that he had no other information or evidence to support his claim and that he wanted his claim decided as soon as possible.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

PTSD

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert. 

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Occupational and social impairment with reduced reliability and productivity due to such symptoms of PTSD as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships warrants a 50 percent disability rating.  38 C.F.R. § 4.130, DC 9411. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

The Board notes here that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet.App. 436 (2002). 

For purposes of considering the evidence in connection with PTSD, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the 'psychiatric, social, and occupational functioning on a hypothetical continuum of mental health illness.'  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV) (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF of 71-80 indicates that if symptoms are present, they are transient and expectable reactions to psychological stressors (e.g., difficulty concentrating after a family argument), no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

The Board has carefully reviewed the evidence of record from a longitudinal perspective.  However, for reasons hereinafter set forth, the Board must conclude that the preponderance of the evidence is against a finding that the criteria for a rating in excess of 50 percent have been met at any time during the period contemplated by this appeal.  The Board finds that the Veteran's PTSD is manifested by symptoms that more closely fit the criteria for a 50 percent disability rating than those for the next highest rating of 70 percent. 

Pertinent evidence of record includes reports from a May 2009 VA examination, at which time it was indicated the Veteran was working, with the Veteran reporting that he "did not think" that he had missed any work due to his PTSD.  The GAF score following the examination was 58, which approaches "mild" symptoms with some difficulty in social or occupational functioning under DSM IV as set forth above.  With respect to symptoms experienced at that time, the Veteran indicated that medication prescribed for PTSD was helping but that he had mood swings and heard voices.  He reported that his symptoms would occur every day if he did not take his medication.  After some discussion with the examiner, the Veteran described his symptoms of PTSD as being mild.  He indicated that he was single and that he kept to himself.  Suicidal thoughts but no attempts were described, but the Veteran told the examiner in response to a question earlier in the examination that he was "not going to go out and kill myself . . .like you suggested."  

Findings from the examination conducted in May 2009 included no impairment of thought processes or communication; no delusions; initial eye contact and interaction that was phlegmatic with the Veteran becoming more animated and conversational as the interview progressed; positive personal hygiene; no short or long term memory loss; no obsessive or ritualistic behavior; no cognitive impairment; no pain attacks; and no impairment of impulse control.  The examiner concluded after the examination that the criteria for a 70 percent rating were not met.  

At the June 2011 VA examination, the Veteran reported that he was no longer working, but indicated that this was the result of complications from a June 2009 heart attack rather than PTSD.  He again reported that he kept to himself.  The Veteran when questioned by the examiner reported "[n]ot really" when asked if there were any new symptoms associated with his PTSD since the 2009 VA examination, and described having symptoms of depression, dreams, and intrusive memories three times a week, "maybe more, maybe less."  He did indicate that symptoms of PTSD had become a "factor" in his ability to work prior to his heart attack.  Findings from this examination included no impairment of thought processes or communication; no delusions or hallucinations; no obsessive or ritualistic behavior; no impairment of speech or cognition; no panic attacks and "some" depression.  The examiner noted that he had assigned a GAF score of 58 previously and that with consideration of the Veteran's heart disease, the GAF score was now 48.  He noted that the Veteran had filed a claim for TDIU, and that "[t]his status would seem entirely appropriate, for reasons provided."  (The clear implication from this statement being that the criteria for his benefit were met not due to PTSD alone, but due to inclusion of disability due to heart disease. 

None of the other medical evidence in the claims files, in particular VA mental hygiene clinic records dated through January 2011 which have been reviewed, pertinently contradicts the essential findings of the most thorough and probative medical evidence discussed above.  In this regard, the Veteran reported fewer problems with dreams during the treatment in January 2011, and reported at that time "I am alright."   

In light of the key competent clinical findings discussed above, the Board finds that the most probative evidence of record demonstrates that the Veteran's service connected PTSD results in occupational and social impairment with symptoms that result in difficulty in establishing and maintaining effective work and social relationships.  As such, the PTSD disability picture presented in the evidence of record is most nearly consistent with the rating criteria for the currently assigned 50 percent disability rating. 

The above evidence does not indicate that PTSD results in obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.  While there was a discussion of suicidal ideation at the June 2009 VA examination, the Veteran himself made a statement to the examiner minimizing such thoughts and suicidal ideation was not described at the most recent VA examination.  The Veteran also testified to the undersigned as to an "obsessional ritual" of constantly checking to see if his doors are locked.  However, the Veteran's testimony did not reference any of the other manifestations listed for a 70 percent rating under 38 C.F.R. § 4.130, and it is clear that the degree of occupational and social impairment exemplified by the types of symptoms listed for a 70 percent rating has not been demonstrated.   

In light of the above, the Board finds that a preponderance of the evidence is against the claim of entitlement to an increased disability rating for PTSD in this case.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


Conclusion and Extraschedular Consideration 

In this decision, the Board has found that the evidence discussed above presents highly probative evidence with regard to evaluating the severity of the Veteran's PTSD on appeal in this case.  The reports specifically document and address the Veteran's symptom complaints, document the pertinent specialized clinical findings, and present competent medical examiners' assessments of the disability informed by direct interview and inspection of the Veteran together with consideration of the pertinent history. 

The Board has reviewed the entirety of the evidence of record, including the Veteran's testimony and additional treatment records.  The Board finds that none of the evidence of record probatively contradicts the findings discussed above, nor does any of the evidence of record otherwise probatively show that the criteria for any increased rating are met in this case. 

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severely disabling than the assigned disability rating reflects.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

The Board has carefully considered the Veteran's contentions and testimony.  Lay testimony is competent to describe certain psychiatric symptoms and experiences; the Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and is contemplated by the disability rating currently assigned.  In this case, the competent medical evidence offering detailed specific findings and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal.  The Board accepts the Veteran's testimony with regard to the matters it is competent to address, but relies upon the competent medical evidence with regard to the specialized evaluation of cognitive function, psychiatric symptom severity, and details of clinical features of the pathology.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  The preponderance of the most probative evidence is against a conclusion that an increased rating is warranted in this case. 

The Board also recognizes that the Veteran and the record refer to the impact of the service-connected disability on the Veteran's functioning, to include work functioning.  In this regard and by the Veteran's own statements to a VA examiner, his PTSD did not interfere in a significant way with his ability to work prior to his having a heart attack.

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology. Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted. 

In closing, the Board again notes that a separate claim for TDIU has been filed by the Veteran and is being developed and adjudicated by the RO.  Such a claim will include consideration of all of the Veteran's service-connected disabilities on his ability to maintain gainful employment.  The above decision by the Board is limited to the degree of impairment caused by the PTSD alone.  


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is not warranted.  The appeal is denied. 


						
____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


